Case 1:19-cv-00982-CMH-MSN Document 90 Filed 01/28/21 Page 1 of 2 PagelD# 1743

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

 

PLYMOUTH COUNTY RETIREMENT SYSTEM,
Individually and On Behalf of All Others Similarly | Case No. 1:19-cv-00982-CMH-MSN
Situated,

Plaintiff,
Vv.

GTT COMMUNICATIONS, INC., RICHARD D.

CALDER, JR., CHRIS MCKEE, MICHAEL
SICOLI, and GINA NOMELLINI,

Defendants.

 

 

 

ORDER VACATING FINAL JUDGMENT

 

WHEREAS, on January 7, 2021, Lead Plaintiff City of Atlanta Police Pension Fund and
City of Atlanta Firefighters’ Pension Fund (‘Lead Plaintiff’) filed an Unopposed Motion to
Vacate Entry of Final Judgement and Order of Dismissal and Enter [Proposed] Order
Preliminarily Approving Settlement and Providing for Notice (the “Motion to Vacate,” ECF No.
87);

WHEREAS, among other things, pursuant to Rule 60(b) of the Federal Rules of Civil
Procedure, the Motion to Vacate asks the Court to vacate the Final Judgment and Order of
Dismissal issued on January 6, 2021 (the “Final Judgment,” ECF No. 86);

WHEREAS, the Court has reviewed and considered the Motion to Vacate, and the
exhibits filed therewith, and good cause appearing therefore;

IT IS HEREBY ORDERED:
Case 1:19-cv-00982-CMH-MSN Document 90 Filed 01/28/21 Page 2 of 2 PagelD# 1744

—_ - : | - - _ _. _—

1. Lead Plaintiff's Unopposed Motion to Vacate is GRANTED and the Final

Judgment issued on January 6, 2021 is hereby VACATED.

oOo”
SO ORDERED this 29/* day of pte 2021.
_
bn. In. Azt.

The Honorable Claude M. Hilton
United States District Judge
